Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 08/19/2021, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael L. Roby (Reg. No. 68826), Attorney of Record, on 02/07/2022.

The application has been amended as follows:

1. (Currently amended) A non-transitory machine-readable storage medium having a machine-readable program stored therein, wherein the machine-readable program, when executed on a processing system, causes the processing system to perform a physics-based local approximation method of modeling a many particle system, wherein the method comprises:
determining a compensation function that, when applied to a plurality of interaction equations, compensates for errors introduced by an approximation included in at least one of the plurality of interaction equations;

calculating a plurality of observables in the many particle system by solving the many particle system with the plurality of interaction equations by a first iteration, wherein the first iteration comprises:
determining an uncompensated solution of the plurality of interaction equations by solving the plurality of interaction equations depending on a preceding solution of the many particle system;
determining a compensated solution of the plurality of interaction equations by applying the compensation function to the uncompensated solution of the plurality of interaction equations; 
determining an amended solution of the many particle system by solving the many particle system with a preceding compensated solution of the plurality of interaction equations;
determining a variation between the preceding solution of the many particle system and the amended solution of the many particle system by comparing the preceding solution of the many particle system with the amended solution of the many particle system; and
comparing the variation against a user defined convergence criteria, thereby ascertaining the plurality of observables of the preceding solution to the many particle system; and
modeling the many particle system based on the plurality of observables calculated from the physics-based local approximation to improve computational efficiency, wherein the plurality of observables includes at least one of a charge density, a particle density, a heat density, a spin density, a color charge density, a chirality density, a current density, a particle current density, a heat current density, a spin current density, a density of states, and a chirality current density.

2. (Previously presented) The non-transitory machine-readable storage medium of claim 1, wherein the variation satisfies the user defined convergence criteria when the variation is less than the user defined convergence criteria.

3. (Previously presented) The non-transitory machine-readable storage medium of claim 1, wherein, if the variation is greater than or equal to the user defined convergence criteria in the first iteration, the calculating the plurality of observables in the many particle system further comprises:
performing at least one subsequent iteration to ascertain the plurality of observables in the many particle system.

4. (Previously presented) The non-transitory machine-readable storage medium of claim 3, wherein the at least one subsequent iteration ranges from 1 to 30 iterations.

5. (Previously presented) The non-transitory machine-readable storage medium of claim 3, wherein the at least one subsequent iteration is carried out until the variation is less than the user defined convergence criteria.

6. (Previously presented) The non-transitory machine-readable storage medium of claim 1, the determining a compensation function further comprising:
determining an aspect of the plurality of interaction equations, each interaction equation of the plurality of interaction equations having a plurality of aspects;
determining the aspect of a plurality of pristine interaction equations, each pristine interaction equation of the plurality of pristine interaction equations having a plurality of aspects; and
determining the compensation function by comparing the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations.

7. (Previously presented) The non-transitory machine-readable storage medium of claim 6, wherein each pristine interaction equation of the plurality of pristine interaction equations is an interaction equation without the approximation.

 The non-transitory machine-readable storage medium of claim 6, the comparing the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations further comprising at least one of:
determining the compensation function by dividing the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations;
determining the compensation function by adding the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction;
determining the compensation function by subtracting the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations; and
determining the compensation function by multiplying the aspect of the plurality of interaction equations with the aspect of the plurality of pristine interaction equations.

9. (Previously presented) The non-transitory machine-readable storage medium of claim 6, wherein the aspect includes at least one of an interaction strength, an interaction frequency, an interaction shape, an interaction range, an interaction result, an interaction rate, and an interaction phase space.

10. (Previously presented) The non-transitory machine-readable storage medium of claim 1, wherein the approximation includes at least one of an interaction strength, an interaction frequency, an interaction shape, an interaction range, an interaction result, an interaction rate, and an interaction phase space.

11. (Previously presented) The non-transitory machine-readable storage medium of claim 1, the solving the many particle system without the plurality of interaction equations further comprising at least one of:
solving using non-equilibrium Green's method;
solving using Boltzmann transport method;
solving using a density matrix method;
solving using a master equation method;
solving using a quantum Monte Carlo method; and 
solving using a Wigner function method.

12. (Previously presented) The non-transitory machine-readable storage medium of claim 1, wherein the many particle system includes at least one of electrons, photons, protons, spinons, skyrmions, polarons, polaritons, atoms, Cooper pairs, Bloch waves, magnons, plasmons, anyons, Fermions, Bosons, mesons, and Baryons.

13. (Previously presented) The non-transitory machine-readable storage medium of claim 1, the solving the many particle system with the plurality of interaction equations by the first iteration further comprising at least one of:
solving using non-equilibrium Green's method;
solving using Boltzmann transport method;
solving using a density matrix method;
solving using a master equation method;
solving using a quantum Monte Carlo method; and 
solving using a Wigner function method.

14. (Previously presented) The non-transitory machine-readable storage medium of claim 1, the solving the plurality of interaction equations depending on the preceding solution of the many particle system further comprising at least one of:
solving using non-equilibrium Green's method;
solving using Boltzmann transport method;
solving using a density matrix method;
solving using a master equation method;
solving using a quantum Monte Carlo method; and 
solving using a Wigner function method.

15. (Previously presented) The non-transitory machine-readable storage medium of claim 1, the applying the compensation function to the uncompensated solution of the plurality of interaction equations further comprising at least one of:
multiplying the compensation function with at least one interaction equation of the plurality of interaction equations;

subtracting the compensation function with at least one interaction equation of the plurality of interaction equations; and 
adding the compensation function with at least one interaction equation of the plurality of interaction equations.

16. (Previously presented) The non-transitory machine-readable storage medium of claim 1, the solving the many particle system with the preceding compensated solution of the plurality of interaction equations at least one of:
solving using non-equilibrium Green's method;
solving using Boltzmann transport method;
solving using a density matrix method;
solving using a master equation method;
solving using a quantum Monte Carlo method; and
solving using a Wigner function method.

17. (Currently amended) A non-transitory machine-readable storage medium having a machine-readable program stored therein, wherein the machine-readable program, when executed on a processing system, causes the processing system to perform a physics-based local approximation method of modeling a many particle system, wherein the method comprises:
determining a compensation function that, when applied to a plurality of interaction equations, compensates for errors introduced by an approximation included in at least one of the plurality of interaction equations;
determining an uncompensated solution of the many particle system by solving the many particle system without the plurality of interaction equations; 
calculating a plurality of observables in the many particle system by solving the many particle system with the plurality of interaction equations by a first iteration, wherein the first iteration comprises:
 an uncompensated solution of the plurality of interaction equations by solving the plurality of interaction equations depending on a preceding solution of the many particle system;
determining a compensated solution of the plurality of interaction equations by applying the compensation function to the uncompensated solution of the plurality of interaction equations; 
determining an amended solution of the many particle system by solving the many particle system with a preceding compensated solution of the plurality of interaction equations;
determining a variation between the preceding solution of the many particle system and the amended solution of the many particle system by comparing the preceding solution of the many particle system with the amended solution of the many particle system; and
comparing the variation against a user defined convergence criteria, thereby ascertaining the plurality of observables of the preceding solution to the many particle system; and
modeling the many particle system based on the plurality of observables calculated from the physics-based local approximation to improve computational efficiency, wherein the plurality of observables includes at least one of a charge density, a particle density, a heat density, a spin density, a color charge density, a chirality density, a current density, a particle current density, a heat current density, a spin current density, a density of states, and a chirality current density,
wherein, if the variation is greater than or equal to the user defined convergence criteria in the first iteration, the calculating the plurality of observables in the many particle system further comprises:
performing at least one subsequent iteration to ascertain the plurality of observables in the many particle system.

18. (Currently amended) A non-transitory machine-readable storage medium having a machine-readable program stored therein, wherein the machine readable program, when executed on a physics-based local approximation method of modeling a many particle system, wherein the method comprises:
determining a compensation function that, when applied to a plurality of interaction equations, compensates for errors introduced by an approximation included in at least one of the plurality of interaction equations;
determining an uncompensated solution of the many particle system by solving the many particle system without the plurality of interaction equations; 
calculating a plurality of observables in the many particle system by solving the many particle system with the plurality of interaction equations by a first iteration wherein the first iteration comprises:
determining an uncompensated solution of the plurality of interaction equations by solving the plurality of interaction equations depending on a preceding solution of the many particle system;
determining a compensated solution of the plurality of interaction equations by applying the compensation function to the uncompensated solution of the plurality of interaction equations; 
determining an amended solution of the many particle system by solving the many particle system with a preceding compensated solution of the plurality of interaction equations;
determining a variation between the preceding solution of the many particle system and the amended solution of the many particle system by comparing the preceding solution of the many particle system with the amended solution of the many particle system; and
comparing the variation against a user defined convergence criteria, thereby ascertaining the plurality of observables of the preceding solution to the many particle system; and
modeling the many particle system based on the plurality of observables calculated from the physics-based local approximation to improve computational efficiency, wherein the plurality of observables includes at least one of a charge density, a particle density, a heat density, a spin density, a color charge density, a chirality density, a current density, a particle 
wherein the variation satisfies the user defined convergence criteria when the variation is less than the user defined convergence criteria.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Tillmann Cristoph Kubis (NPL: Thesis Quantum transport in semiconductor nanostructures, 2009) teaches a method of approximations that are typically applied in the area of nonequilibrium Green’s functions formalism (NEGF). This method compare the approximate results with results of exact calculations and analyze their physical impact in detail. One of the simplest transport problems of envelope function theory, i.e. transport of electrons in a single conduction band in the effective mass approximation is discussed. This simple system also allows for comparably exact solutions of the nonequilibrium Green's functions, which is an important prerequisite to unambiguously analyze the applicability and the physical impact of the approximations given above. See Chapter 3, 4 and 6.
Liu et al (US 20180144076 A1) teaches a NEGF module runs electron transport simulations and compares the results against benchmark results. The comparison is used to feedback into the DFT module, to strike a good balance between the computational efficiency and precision. By comparing against benchmark results and/or experimental calibrations of example systems, 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 17-18: “wherein the first iteration comprises: 
determining an uncompensated solution of the plurality of interaction equations by solving the plurality of interaction equations depending on a preceding solution of the many particle system; determining a compensated solution of the plurality of interaction equations by applying the compensation function to the uncompensated solution of the plurality of interaction equations; determining an amended solution of the many particle system by solving the many particle system with a preceding compensated solution of the plurality of interaction equations; determining a variation between the preceding solution of the many particle system and the amended solution of the many particle system by comparing the preceding solution of the many particle system with the amended solution of the many particle system; and
comparing the variation against a user defined convergence criteria, thereby ascertaining the plurality of observables of the preceding solution to the many particle system;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
 

Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148